In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-370 CV

____________________


IN THE INTEREST OF D.J.W.




On Appeal from the County Court at Law No. 3
Montgomery County, Texas

Trial Cause No. 93-02-00382-CV




MEMORANDUM OPINION (1)
	On November 4, 2004, we notified the parties that the appeal appeared to be
interlocutory because the judgment did not dispose of all of the claims in controversy. 
Neither party to the appeal replied to our inquiry regarding jurisdiction.
	The Court finds no final judgment has issued.  Subject to certain statutory
exceptions not applicable in this case, only final judgments are appealable.  Tex. Civ.
Prac. & Rem. Code Ann. § 51.012, 51.014 (Vernon 1997 & Supp. 2005).  A
prematurely filed notice of appeal is effective and deemed filed on the day of, but after,
the event that begins the period for perfecting the appeal.  Tex. R. App. P. 27.1(a).  In this
case, however, that act which will begin the period for perfecting the appeal-signing the
judgment-has not occurred.  Accordingly, we hold the jurisdiction over this case is still
vested in the trial court.  The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
								PER CURIAM

Opinion Delivered December 16, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.